Houghton, J. (concurring):
I think the meaning of the statute is that the newspapers selected by the board of elections shall be designated to publish the election notices continuously for the period and at the times provided by the Election Law, and' that the board has no right to designate one set of papers to publish one day and one set another, or to change the designation after it shall have once been legally made.
I also think that support of a candidate at the head or in the body of the ticket is not the true test as to whether a newspaper advocates the principles of a party. Lack of support, and even antagonism, may at times be the best means of preservingfhe party and perpetuating its principles. On the moving papers, however, which, I think, were sufficient to give the court below jurisdiction to make a general order, it is shown without any contradiction, because no opposing affidavits were presented, that the newspapers originally designated did not when designated advocate the principles of the Democratic party. Very likely it could have been established that this was not true, but there was no attempt to do so 'by any legal proof. This court is bound by the record before it, and upon sucli record it appears that the original designation was . illegal because the newspapers designated' were advocating the principles of the Republican party instead of the Democratic party.
For these reasons I concur in the conclusion reached by Mr. Justice Laughlin.
Order reversed and motion granted directing mandamus to issue requiring the defendants to publish the notices required by the Election Law in four daily newspapers published in the borough of' Manhattan which advocate the principles of the Democratic party, with fifty dolíais costs and disbursements to the defendants against the relator.